COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
GINA ESTRADA,                                                )
                                                                              )              
No.  08-02-00263-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )             
County Court at Law #2
THE STATE OF TEXAS,                                     )
                                                                              )             
of Ector County, Texas
Appellee.                           )
                                                                              )                   (TC# 02-0267)
                                                                              )
 
 
O
P I N I O N
 
This attempted
appeal is before the Court on its own motion for determination of
jurisdiction.  Finding that the order
appealed from is not a final judgment, nor an interlocutory order made appealable by statute, we dismiss the attempted appeal. 
Gina Estrada is
under indictment for possession of marijuana. 
She filed a motion to suppress, which the trial court denied on April
30, 2002.  Estrada filed a notice of
appeal on June 12, 2002, stating she was appealing from the order denying her
motion to suppress.  On June 24, 2002,
this Court sent the parties our notice of intent to dismiss the appeal for lack
of jurisdiction if within thirteen days no party could show grounds for
continuing the appeal.  We have received
no response to that notice.
 




                                        Denial
of Suppression Motion not Appealable
Generally, we only
have jurisdiction to consider an appeal by a criminal defendant where there has
been a judgment of conviction.  Ex parte Culver, 932 S.W.2d 207, 210 (Tex.App.--El
Paso 1996, pet. ref=d); McKown v. State, 915 S.W.2d 160, 161 (Tex.App.--Fort Worth 1996, no pet.).  We do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted to us
by law.  Apolinar
v. State, 820 S.W.2d 792, 794 (Tex.Crim.App.
1991); Culver, 932 S.W.2d at 210; McKown,
915 S.W.2d at 161.  A defendant=s appeal from the denial of a motion to
suppress is not an exception to the general rule that interlocutory orders are
not appealable. 
See Tex.Code Crim.Proc.Ann.
art. 44.02 (Vernon 1979); McKown, 915
S.W.2d at 161.[1]
We lack
jurisdiction to address the issue in this attempted appeal at this time, as the
denial of a defendant=s
motion to suppress evidence is not immediately appealable.  We therefore dismiss the appeal for lack of
jurisdiction.
 
 
 
July
25, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)




[1]
The State is expressly granted the right to an interlocutory appeal of the
granting of a suppression motion.  Tex.Code Crim.Proc.Ann. art. 44.01(a)(5)(Vernon Supp.
2002).  No reciprocal right is granted to
the defendant, however, where a motion to suppress is denied.